            Case MDL No. 2942 Document 771 Filed 08/03/20 Page 1 of 2



                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS
INTERRUPTION PROTECTION                                 MDL Docket No. 2942
INSURANCE LITIGATION


                      NOTICE OF SUPPLEMENTAL INFORMATION

       Atma Beauty, Inc., plaintiff in Atma Beauty, Inc. v. HDI Global Specialty SE, et al., No.

1:20-cv-21745-DPG (S.D. Fla.), respectfully submits this notice of supplemental information to

alert the Panel to a recent, relevant filing by Defendant Certain Underwriters at Lloyd’s

(“Lloyd’s”) in Gio Pizzeria & Bar Hospitality, LLC, et al. v. Certain Underwriters at Lloyd’s, et

al., No. 20-cv-03107 (S.D.N.Y.). To support its July 29, 2020 motion to transfer the Gio action

from the Southern District of New York to the Southern District of Florida, which is attached to

this notice as Exhibit A, Lloyd’s argued that “[t]he epicenter of COVID-19 class action litigation

against the Lloyd’s market is the Southern District of Florida.”        Ex. A at 3.     This filing

demonstrates that the parties are actively utilizing methods other than § 1407 to coordinate related

actions, making an industry-wide MDL unnecessary, and that if the Panel ultimately determines

that centralization on an insurer-specific basis is appropriate for actions involving Lloyd’s, the

Southern District of Florida is the most appropriate transferee forum, because it is already the

“epicenter” of such litigation.
           Case MDL No. 2942 Document 771 Filed 08/03/20 Page 2 of 2



Dated: August 3, 2020                  Respectfully submitted,

                                       PODHURST ORSECK, P.A.

                                        /s/ Steven C. Marks
                                       Steven C. Marks (Fla. Bar. No. 516414)
                                       Aaron S. Podhurst (Fla. Bar. No. 63606)
                                       Lea P. Bucciero (Fla. Bar. No. 84763)
                                       Matthew P. Weinshall (Fla. Bar. No. 84783)
                                       Kristina M. Infante (Fla. Bar. No. 112557)
                                       SunTrust International Center
                                       One Southeast 3rd Ave, Suite 2300
                                       Miami, Florida 33131
                                       Phone: (305) 358-2800
                                       Fax: (305) 358-2382
                                       smarks@podhurst.com
                                       apodhurst@podhurst.com
                                       lbucciero@podhurst.com
                                       mweinshall@podhurst.com
                                       kinfante@podhurst.com




                                       2
